     Case 18-32177-sgj11 Doc 41 Filed 10/23/18          Entered 10/23/18 10:20:51      Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed October 19, 2018
______________________________________________________________________


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                           Chapter 11

     FOUNDRY CLUB, LLC,                               Case No. 18-32177

                            Debtor.


               ORDER GRANTING CREDITOR CPUS MOCKINGBIRD, LP’S
         APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM

              This matter comes before the Court on creditor CPUS Mockingbird, LP’s Application for

     Allowance of Administrative Expense Claim. For good cause shown, the application is hereby

     GRANTED. It is therefore ORDERED that:

              1. CPUS Mockingbird, LP is allowed an administrative expense in the amount of
                 $91,891.61.

                                       ### END OF ORDER ###

     Prepared by: J. Brian Vanderwoude, Dorsey & Whitney LLP, 300 Crescent Court Suite 400,
                  Dallas, Texas 75201, (214) 981-9900
